Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 26 of August 2020.
Claims 1-5 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 4 recites “determining team members who are to perform a project; …providing a coin to at least one of the team members as a compensation for the project activity contents; …and evaluating a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated, wherein provides the coin comprises: providing a first coin quantity, corresponding to a first activity configuring the project, to a first team member who has performed the first activity; and providing a second coin quantity, corresponding to a second activity configuring the project, to a second team member who has performed the second activity…and wherein evaluating the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to the first team member, with a total coin quantity provided to the second team 
More specifically, claims 1 and 4 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as  determining team members to perform tasks and evaluating workers’ contributions while comparing each worker’s contribution to the overall project completion goal as and “Certain Methods Of Organizing Human Activity”, specifically “(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as paying workers for tasks completed as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3 and 5 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner notes that Claims 1 and 4 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular 
In particular, the independent claims 1 and 4 recite additional elements “server” (preamble), “database”, and “node”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶24 “The blockchain network 120 may include nodes 121, 122, 123, 124, and 125. The node may mean an element within the network of a blockchain. Each of the nodes 121, 122, 123, 124, and 125 may be an individual server device which has joined and participates in the system 1000 (e.g., a project management and evaluation platform). For example, each of the nodes 121, 122, 123, 124, and 125 may be a special-purpose computer, a general-purpose computer, a supercomputer, a mainframe computer, a personal computer, a smartphone, or a table PC, but the present disclosure is not limited thereto” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, the remaining additional element directed to receiving and transmitting project activity contents between team members and blockchain nodes while storing certain coin quantities in a database reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
With respect to step 2B, examiner notes that claims 1 and 4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not 
As a result, claims 1 and 4 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 4 do not recite any additional elements beyond the abstract idea.
Claims 2-3 and 5 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180068271 to Abebe et al. (hereinafter referred to as “Abebe”) in view of US 20200005207 to Lee et al.  (hereinafter referred to as “Lee”).
Claim 1:  
Abebe specifically teaches the following:
determining team members who are to perform a project; (Abebe ¶11 A system and method may be presented that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes, for example, based on: 1) mined information about individuals including skills, career goals, and social profiles; 2) team dynamics inferred from past interaction and personalities from individuals; 3) project metadata including requirements and technical details).
	receiving project activity contents generated by at least one of the team members; (Abebe ¶62, 90 specifically, given a Project P1, a team T1 that worked on project P1, and an Agile Team Structure S1 used by T1 for P1, the component may determine how productive T1 was on P1 given the structure S1. For P1, the component retrieves a number of feature vectors <p1, p2, p3, p4. . . pn> about P1, which includes normalized productivity indicators about a project such as sprint burn-down data, bug report frequency, commit frequency, code review durations and a number of other metrics, which are readily available from the repository of a project (and associated tools such as task management tools)).
	…wherein the project activity contents comprise an execution completion report on at least one of tasks configuring the project, execution results of the project, evaluation of the results by the team members, and feedback for the evaluation; (Abebe ¶62, 90 at 410, the progress of the target project being implemented via the virtual machine and the software development version control system is monitored. At 412, based on the monitoring, a project progress report may be generated. At 414, the project progress report may be visualized on a computer graphical user interface).  
 
	transmitting the project activity contents to a node on a blockchain…; (Lee ¶26 Blockchain sub-environment 112 also includes distributed nodes 114, which comprise a distributed task transaction ledger (activity logs) with identical copies of the ledger spread across a plurality of computing devices). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Abebe’s system and method that trains a computer to automatically determine optimal team structures and have a blockchain sub-environment of Lee as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Abebe ¶11, 62, 90 and further distributes task transaction ledger with identical copies of the ledger spread across a plurality of computing devices as taught in Lee ¶26.

(B)	As per Claim 2:  
Abebe specifically teaches the following:
	wherein determining the team members who are to perform the project comprises storing, in a database, ID information of the project and the team members who are to perform the project so that the ID information corresponds to the team members; (Abebe ¶23, 26 The project metadata is a collection of basic information about the project such us project identifier, project title, project description, customer and domain. The metadata can be represented by a collection of attributes <M1, . . . Mn>. Project title, project description, customer, and domain are an example of the type of metadata stored. The list may include additional attribute that are 

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180068271 to Abebe et al. (hereinafter referred to as “Abebe”) in view of US 20200005207 to Lee et al.  (hereinafter referred to as “Lee”) and in further view of US 20190343429 to Elhawary et al. (hereinafter referred to as “Elhawary”).

(A)	As per Claim 3:  
	Although Abebe teaches a system and method that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes it doesn’t expressly disclose a transmitting project data to a node on a blockchain in order to evaluate team members’ activity completion ratio when compared to the entire project however Lee teaches: 
	transmitting the provision details of the coin to the node on the blockchain; (Lee ¶38 FIG. 3 illustrates an exemplary graph 302 that indicates work time cost to an organization for scheduling a meeting at a specified time, the graph 302 having been generated based on analysis of a temporal blockchain ledger).
	wherein evaluating the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to the first team member, with a total coin quantity provided to the second team member; (Lee ¶28, 39, 43 in some examples, a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Abebe’s system and method that trains a computer to automatically determine optimal team structures and have a blockchain sub-environment where a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization of Lee as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Abebe ¶11, 62, 90 and further include Graph 302 that indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group during the specified durationas taught in Lee ¶26, 39, 43.
	Although Abebe in view of Lee teaches a system and method that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes associated with blockchain nodes in order to track individual progress to task completion it doesn’t expressly disclose a paying workers with blockchain currency or evaluate each  
	providing a coin to at least one of the team members as a compensation for the project activity contents; (Elhawary ¶338 specific tasks and biomechanics events may be valued different based on difficulty and economic value to the employer, or by the quality of work done. Such worker payments may be automated and use a programmable contract designed by the employer, and that contract may use fiat currency or blockchain currency to automatically provide payments to workers instantly or after a set period).
	evaluating a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated; wherein providing the coin comprises: providing a first coin quantity, corresponding to a first activity configuring the project, to a first team member who has performed the first activity; providing a second coin quantity, corresponding to a second activity configuring the project, to a second team member who has performed the second activity; (Elhawary ¶247, 254, 338 the method may then calculate measurements (6030) of the worker 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk metric (6040) from a risk model incorporating the environmental data received from the environmental sensor, compare (6050) the risk metric calculated to a threshold and trigger (6060) an alert of the risk metric indicates a risk level above a safety threshold.  Similarly, the server may identify specific tasks rather than physical locations that result in increased risks for workers. For example, if the first worker 110 and the second worker 140 both generate increased values of the risk metric when their schedules indicate that they were each performing a specific task. In some embodiments, a worker's overall wages could be comprised of fractional payments made for 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Abebe in view of Lee’s system and method that trains a computer to automatically determine optimal team structures while tracking/managing project activities via blockchain  and issue blockchain payment to workers upon completion of tasks of Elhawary as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Abebe ¶11, 62, 90 in view of Lee and further evaluate task completion and upon issue worker's overall wages comprised of fractional payments made for completing tasks and events as taught in Elhawary ¶247, 254, 338.

(B)	As per Claim 4:  
Abebe specifically teaches the following:
	determining team members who are to perform a project; (Abebe ¶11 A system and method may be presented that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes, for example, based on: 1) mined information about individuals including skills, career goals, and social profiles; 2) team dynamics inferred from past interaction and personalities from individuals; 3) project metadata including requirements and technical details).
receiving project activity contents generated by at least one of the team members; (Abebe ¶62, 90 specifically, given a Project P1, a team T1 that worked on project P1, and an Agile Team Structure S1 used by T1 for P1, the component may determine how productive T1 was on P1 given the structure S1. For P1, the component retrieves a number of feature vectors <p1, p2, p3, p4. . . pn> about P1, which includes normalized productivity indicators about a project such as sprint burn-down data, bug report frequency, commit frequency, code review durations and a number of other metrics, which are readily available from the repository of a project (and associated tools such as task management tools)).
	Although Abebe teaches a system and method that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes it doesn’t expressly disclose a transmitting project data to a node on a blockchain in order to evaluate team members’ activity completion ratio when compared to the entire project however Lee teaches: 
	transmitting the project activity contents to a node on a blockchain; (Lee ¶26 Blockchain sub-environment 112 also includes distributed nodes 114, which comprise a distributed task transaction ledger (activity logs) with identical copies of the ledger spread across a plurality of computing devices). 
	transmitting the provision details of the coin to the node on the blockchain; (Lee ¶38 FIG. 3 illustrates an exemplary graph 302 that indicates work time cost to an organization for scheduling a meeting at a specified time, the graph 302 having been generated based on analysis of a temporal blockchain ledger).
	wherein the first coin quantity and the second coin quantity are previously designated and stored in a database; (Lee ¶43  Specifically, for a specified duration of one hour on May 5, 2019 from 2-3 pm, the time coin application has determined based on analysis of a distributed 
	wherein evaluating the level of a contribution to the project is performed based on a comparison between a total coin quantity, provided to the first team member, with a total coin quantity provided to the second team member; (Lee ¶28, 39, 43 in some examples, a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization, a group in an organization, a sub-group in an organization, and/or a single employee in an organization. . Graph 302 also includes a key 306, which indicates that the size of the circular graph elements on graph 302 correspond to task importance, and that the fill bars for each of the circular graph elements on graph 302 correspond to a ratio of time coins expended to time coins available for the organizational group (i.e., team X) during the specified duration. The group that graph 302 corresponds to (i.e., team X) has been allocated 100 total time coins that may be spent by the specified one-hour duration between 2-3 pm on May 5, 2019. The 100 total time coins are illustrated as potentially be expendable/spent on five different tasks (i.e., Task A, Task B, Task C, Task D, and Task E)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Abebe’s system and method that trains a computer to automatically determine optimal team structures and have a blockchain sub-environment where a single blockchain stored on a plurality of distributed ledgers on nodes 114 may include all of the time coin transactions for an organization of Lee as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Abebe ¶11, 62, 90 and further include Graph 302 that indicates that the size of the circular graph elements on 
	Although Abebe in view of Lee teaches a system and method that trains a computer to automatically determine optimal team structures and provide tuning suggestions for related processes associated with blockchain nodes in order to track individual progress to task completion it doesn’t expressly disclose a paying workers with blockchain currency or evaluate each individual’s activities upon completion in order to determined issuing of payment however Elhawary teaches: 
	providing a coin to at least one of the team members as a compensation for the project activity contents; (Elhawary ¶338 specific tasks and biomechanics events may be valued different based on difficulty and economic value to the employer, or by the quality of work done. Such worker payments may be automated and use a programmable contract designed by the employer, and that contract may use fiat currency or blockchain currency to automatically provide payments to workers instantly or after a set period).	
	evaluating a level of a contribution to the project by each of the team members based on the provision details of the coin written in the blockchain when the project is terminated; wherein provides the coin comprises: providing a first coin quantity, corresponding to a first activity configuring the project, to a first team member who has performed the first activity; providing a second coin quantity, corresponding to a second activity configuring the project, to a second team member who has performed the second activity; (Elhawary ¶247, 254, 338 the method may then calculate measurements (6030) of the worker 4000 from the first signal for a time period corresponding to a physical activity being evaluated and may then calculate a risk 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Abebe in view of Lee’s system and method that trains a computer to automatically determine optimal team structures while tracking/managing project activities via blockchain  and issue blockchain payment to workers upon completion of tasks of Elhawary as both are analogous art which teach solutions to managing/tracking tasks assignment and completion by team members as taught in Abebe ¶11, 62, 90 in view of Lee and further evaluate task completion and issue worker's overall wages comprised of fractional payments made for completing tasks and events as taught in Elhawary ¶247, 254, 338.

Claim 5:  
Abebe specifically teaches the following:
	wherein the project activity contents comprise an execution completion report on at least one of tasks configuring the project, execution results of the project, evaluation of the results by the team members, and feedback for the evaluation; (Abebe ¶62, 90 at 410, the progress of the target project being implemented via the virtual machine and the software development version control system is monitored. At 412, based on the monitoring, a project progress report may be generated. At 414, the project progress report may be visualized on a computer graphical user interface).  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        9/21/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623